NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
PENDLETON, BARBARA FEEZOR BUTTES,
WINIFRED ST. PIERRE FEEZOR, AUTU"MN
WEAVER, ARIES BLUESTONE WEAVER, ELIJAH
BLUESTONE WEAVER, RUBY MINKEL, LAVONNE
A. SWENSON, WILLIS SWENSON, AARON
SWENSON, BEVERLY M. SCOTT, LILLIAN
WILSON, MONIQUE WILSON, SANDRA
COLUMBUS GESHICK, CHERYL K. LORUSSO,
JENNIFER K. LORUSSO, CASSANDRA
SHEVCHUK, JASON SHEVCHUK,

JAMES PAUL WILSON, EVA GRACE WILSON,
BENITA M. JOHNSON, AND KEVIN LORUSSO,
Plaintiffs-Cross Appellants,

AND

ANITA D. WHIPPLE ET AL., DESCENDANTS OF
LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
DESCENDANTS OF JOSEPH GRAHAM, ET AL.,

LENOR ANN SCHEFFLER BLAESER ET AL.,
DESCENDANTS OF JOHN MOOSE,
AND MARY BETH LAFFERTY, ET AL.,
Plaintiffs,

AND

COURSOLLE DESCENDANTS AND ROCQUE AND
TAYLOR DESCENDANTS,

WOLFCHILD V. US

Plaintiffs,

AND

DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
HENRY,

Plaintiffs,

AND

RAYMOND CERMAK, SR., (ACTING
INDIVIDUALLY AND UNDER A POWER OF
ATTORNEY FOR STANLEY F. CERMAK, SR.),
MICHAEL STEPHENS, ET AL., JESSE CERMAK,
ET AL., DENISE HENDERSON, DELORES
KLINGBERG, SALLY ELLA ALKIRE, PIERRE
ARNOLD, JR., AND GETRUDE GODOY ET AL.,
Plaintiffs,

AND
JOHN DOES 1-30, WINONA C. THOMAS ENYARD,
AND KITTO, ET AL.,
Plaintiffs,
AND
FRANCINE GARREAU, ET AL.,
Plaintiffs,
AND
FRANCIS ELAINE FELIX,
Plaintif]‘§
AND
KE ZEPHIER, ET AL.,

WOLFCHILD V. US

Plaintiffs,

AND
LOWER SIOUX INDIAN COMMUNITY,
Plaintiff
AND
PHILIP W. MORGAN,
Plaintiff
AND
REBECCA ELIZABETH FELIX,
Plaintiff,
AND
VERA A. ROONEY, ET AL.,
Plaintiffs,
AND

DANNY LEE MOZAK,
Plainti]‘}"-C'ross Appellant,

AND

DAWN BURLEY, ET AL.,

Plaintiffs-Cross Appellants,
AND

HARLEY ZEPHIER, SR.,

Plaintiff-Cross Appellant,

AND

JOHN DOES 1-433,
Plaintiffs-Cross Appellants,

WOLFCHILD V. US 4

AND

JULIA DUMARCE, ET AL.,
Plaintiffs-Cross Appellants,

AND

RAYMOND COURNOYER, SR., ET AL., JERRY
ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
CHARLENE WANNA, ET AL., AND LESLIE LEE
FRENCH, ET AL.,

Plaintiffs-Cross Appellants,

AND
KRISTINE ABRAHAMSON,
Plaintiff`-Cross Appellant,
AND
VICTORIA ROBERTSON VADNAIS,
Plaintiff-Cross Appellant,

vl

UNITED STATES,
Defendant-Appellant.

2012-5035, -5036, -5043

Appeals from the United States Court of Federal
Claims in consolidated case n0s. 03~CV-2684 and 01-CV-
0568, Judge Charles F. Lettow.

ON MOTION

5 WOLFCHILD V. US

ORDER

Upon consideration of Francine Garreau et al.’s mo-
tion to withdraw Nicole Nachtigal Emerson as counsel of
record and to substitute J ay C. Shultz as principal coun-
sel,

IT Is ORDERED THAT:

The motion is granted New counsel for Francine
Garreau et al. must file an entry of appearance within
14 days of the date of this order.

FoR THE CoURT

NDV l a 
ZJ£Z /s/ J an Horbaly
Date J an Horbaly
Clerk A
cc: Wood R. Foster, Jr., Esq.  FOI¢
Scott Allen Johnson, Esq. %FEU’¢'“AL C‘Rc“"
Garrett J._ Horn, Esq. NOV 1 4 2[]1'[
Jack E. P1erce, Esq.
Elizabeth T. Walker, Esq. ma%m'y

Nicole Nachtigal Emerson, Esq.
Francis Elaine Felix

J ames Lawrence Blair, Esq.
Douglas R. Kettering, Esq.
Philip William Morgan
Rebecca Elizabeth FeliX
Bernard Joseph Rooney, Esq.
Erick G. Kaardal, Esq.
Creighton A. Thurman, Esq.
Kelly Stricherz, Esq.

Larry B. Leventhal, Esq.

WOLFCHILD V. US

Robin L. Zephier, Esq.
Gary John Montana, Esq.

Randy Vern Thompson, Esq.

John L. Smeltzer, Esq.
J ay C. Schultz, Esq.

s25